First Office Action on the Merits

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 4-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The instant claims are indefinite for the following reasons:
Claims 4 and 5 recite the “quaternary amines as mentioned in claim 2”; claim 5 recites the “foods rich in quaternary amines as mentioned in claim 2”; and claims 7-10 recite the “method for modifying gut microbial diversity as mentioned in claim 3”.  
However, claims 2 and 3 are dependent on parent claim 1, which recites a “method for normalizing elevated levels of circulating trimethylamine-N-oxide in mammals, comprising….”.  Thus, it is assumed applicant intends the claims to further limit the scope of claims 2 and 3.  Therefore, it is suggested the claims be 

For example, instant claim 4 should be rewritten as:
4.  The method of claim 2, wherein the quaternary amines are selected from the group consisting of choline, carnitine, glycine betaine, and phosphatidylcholine and lecithin.; and
Regarding claim 6, the phrase "such as" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
For these reasons, the instant claims are rendered indefinite.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 3 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
The instant claim recites the limitation “wherein the reduction in Trimethylamine-N-oxide levels by a composition comprising pterostilbene is brought about by a) modifying the gut microbial diversity, altered by consumption of foods rich in quaternary .
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Koh et al. (Molecular Nutr. Food Res, published online August 12, 2019).
Koh et al. teaches pterostilbene prevents vascular inflammation via reduction of trimethylamine-N-oxide (see the entire article, especially Abstract and Discussion).  The reference discloses
L-carnitine found in red meat is metabolize by gut microbiota to form trimethylamine which is subsequently converted to trimethylamine-N-oxide (TMAO) by hepatic enzyme, Flavin monooxygenase 3 (FMO3) (see page 1, 
Introduction; page 4, paragraph 3.4); 
Pterostilbene manipulates gut microbiota altered by carnitine feeding, for example, increases the relative abundance of Bacteroides and decreases Erysipelotrichia, such as, Turicibacter (see page 3, paragraph 3.3; page 6, Discussion) and
Oral administration of pterostilbene (see page 2, paragraph 2.2; page 3, paragraph 3.1).
The method of use taught by the reference is encompassed by the instant claims.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-11 are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al. (American Soc. For Microbiology, 2016) in view of Chan et al. (J. Applied Pharm. Sci., July 2019) and Berry (FoodBusiness News, 2014).
Chen et al. teaches resveratrol,
    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale
(RSV), attenuates trimethylamine-N-oxide (TMAO) induced atherosclerosis by decreasing TMAO levels 
(see the entire article, especially Abstract; Discussion).  The reference also teaches
Consumption of resveratrol modulates gut microbiota, such as, Bateroides, lactobacillus, (see page 2, 1st full paragraph; 4th -5th paragraphs);
Dietary choline is metabolized by intestinal microbiota to trimethylamine (TMA), which is further metabolized by Flavin monooxygenase 3 (FMO3) to produce TMAO (see paragraph bridging pages7/8); and
That RSV improves the gut microbiota dysbiosis induced by a high-fat diet (paragraph bridging pages 8/9).
The instant claims differ from the reference by reciting (i) the use of pterostilbene, 
    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale
(see instant claim 1) and (ii) foods, such as, meat, sea food, poultry, etc. (see instant claim 6).
However, Chan et al. teaches resveratrol and pterostilbene exhibit similar pharmacological properties including anti-atherosclerosis activity.  The reference also teaches 
The production of pterostilbene from resveratrol (see page 125, Biosynthesis and Plant Sources, 1st paragraph)
pterostilbene is more lipophilic which enhances its membrane permeability, bioavailability and biological potency, i.e., pterostilbene has stronger pharmaceutical properties compared to resveratrol; and 
compared to resveratrol, pterostilbene is safer and has greater oral absorption and cellular uptake (see the entire article, especially Abstract; Pharmacological properties).
Based on the teachings of Chan, the skilled artisan in the medical/pharmaceutical art would have been motivated to utilize pterostilbene in the  treatment of atherosclerosis with the reasonable expectation that it would also decrease TMAO level.  The motivation to replace RSV with pterostilbene would be based on the teaching that pterostilbene is safer and has stronger pharmaceutical properties as compared to resveratrol.
Note:  Pterostilbene is an ether derivative of resveratrol.  Ether are well-known in the pharmaceutical/medical art to be prodrugs moieties of hydroxyl containing drugs.  Thus, the skilled artisan would have had the reasonable expectation that pterostilbene would be a prodrug of resveratrol.
As recognized by MPEP § 2143, combining prior art elements according to known methods to yield predictable results would motivate the skilled artisan to modify the references with a reasonable expectation of success. The rationale to support a conclusion of prima facie obviousness is that all the claimed elements were known in the prior art, and a skilled artisan could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yielded nothing more than predictable results to one of ordinary skill in the art. See KSR Int'l Co. v. Teleflex Inc. (550 U.S. 398, 409).

Lastly, claim 6 recites elevation of TMAO after consumption of foods, such as, meat, sea food, poultry, etc. 
Foods, such as, beef liver, chicken, eggs, broccoli etc. as recited in claim 6 are known to be rich in choline:

    PNG
    media_image3.png
    387
    550
    media_image3.png
    Greyscale
 (see for example, Berry, 2014).  Therefore, the skilled artisan would have the reasonable expectation that dietary intake of said foods would result in elevation of dietary choline, which as taught by Chen would be metabolized by intestinal microbiota to trimethylamine (TMA) and further metabolized by Flavin monooxygenase 3 (MO3) to produce TMAO, i.e., resulting in elevation of TMAO.
For these reasons, the claimed invention is rendered prima facie obvious.

Telephone Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BARBARA P BADIO whose telephone number is (571)272-0609.  The examiner can normally be reached on 8am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wu-Cheng W Shen can be reached on 571-272-3157.  The fax phone 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/BARBARA P BADIO/Primary Examiner, Art Unit 1628